Citation Nr: 1025056	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  10-10 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 1953 rating decision that granted an evaluation of 30 
percent for a shell fragment wound of the left upper arm, Muscle 
Group V injury with ulnar nerve paralysis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
October 1952.


This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for shell fragment wound of 
the left upper arm, Muscle Group V, severe, with ulnar nerve 
paralysis, evaluated as 30 percent disabling, effective from 
October 3, 1952.

2.  The January 1953 rating decision was reasonably supported by 
evidence then of record, and the record does not demonstrate that 
the RO incorrectly applied the statutory or regulatory provisions 
extant at that time, or that the correct facts, as known at that 
time, were not considered.


CONCLUSION OF LAW

A January 1953 rating decision which granted service connection 
for a shell fragment wound of the left upper arm, Muscle Group V 
with ulnar nerve paralysis and assigned an evaluation of 30 
percent did not contain CUE.  38 U.S.C.A. § 7105 (West 2002); 
Schedule for Rating Disabilities, 1945 Edition; 38 C.F.R. § 3.105 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that the 
required notice and assistance provisions of the law have been 
properly applied.  There are some claims, however, to which the 
VCAA does not apply.  The VCAA does not to apply to claims that, 
as in this case, turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court 
of Appeals for Veterans Claims (Court) has specifically held that 
the VCAA has no application to allegations of CUE as a matter of 
law.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 
Therefore, the Board finds that no further action is necessary 
under the VCAA on the CUE issue. 

Legal Criteria

Previous determinations on which an action was predicated will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Allegations of CUE must be raised with sufficient particularity.  
See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE 
in a prior, final decision, all three of the following criteria 
must be met:  (1) either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions then in extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the error 
must be of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., 
Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made. 
Damrel, 6 Vet. App. at 245. Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, each piece of evidence of record.  Indeed, 
the U.S. Court of Appeals for the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran contends that there is CUE with respect to a January 
1953 rating decision in which the RO granted a 30 percent 
evaluation for a shell fragment wound of the left upper arm, 
Muscle Group V with ulnar nerve paralysis.  The medical evidence 
of record reflected that the Veteran was right handed.  (See 
October 1952 Report of Medical History); therefore, his right 
upper extremity is considered the major upper extremity for 
rating purposes, and his left upper extremity is considered the 
minor upper extremity for rating purposes.

As noted above, when deciding whether there has been CUE in a 
prior decision, the Board must determine whether the correct 
facts, as they were known at that time, were adjudicated, and 
whether the statutory or regulatory provisions existing at that 
time were correctly applied.  Stallworth, supra.

At the time of the January 1953 decision, the evidence of record 
reflected that, during service, the Veteran received a gunshot 
wound to the left upper arm approximately one inch above the 
elbow, which resulted in injury to the left ulnar nerve.  The 
Veteran was injured on August 31, 1951.  

An STR dated in September 1951, less than three weeks after the 
incurrence of the injury, reflects that the Veteran had a partial 
claw hand, ulnar cutaneous, hypoesthesia, and that the Veteran 
complained of hypersensitivity of the radial dorsal part of the 
forearm and that the entire extremity was weak.  Upon clinical 
examination it was concluded that the Veteran "experienced a 
temporary type partial paralysis of left ulnar nerve 
[emphasis added].  Strength of the ulnar innervated muscles 
should readily be regained."

An STR dated in October 1951, approximately 6 weeks after the 
incurrence of the injury, reflects "surgical closure upper arm 
wound above elbow healed.  Range of motion of elbow, wrist, and 
fingers normal; strength of motions poor.  There is ulnar normal 
involvent (sic).  Weakness of all ulnar innervated finger 
muscles.  No paralysis.  Slight partial claw hand and weak 
phalangeal extension of 4 and 5.  Anesthesia of ulnar cutaneous 
distribution.  Grip hand 140 lb; left 5 lb." (emphasis added). 

An STR dated on November 1, 1951, reflects that the Veteran had 
paralysis of ulnar flexion of the hand, paralysis of the terminal 
phalanx at ring and medial finger.  The impression was "ulnar 
nerve paralysis on the left.  This patient would be transferred 
to the ZI for further treatment and disposition, because a 
metallic fragment is still giving patient difficulty."

A subsequent STR dated in November 1951, approximately 2 1/2 months 
after the incurrence of the injury reflects that there was 
"residual mild neuropathy of the left ulnar nerve", and that 
the Veteran had "active voluntary function of all muscles 
supplied by the left ulnar nerve."  The impression was 
"healed missile wound of left upper arm with mild residual 
ulnar nerve neuropathy (emphasis added)"   It was further noted 
that the Veteran was expected to "ultimately have a complete 
recovery without further definitive treatment; however, resistive 
exercises for the extremity would be helpful in increasing 
strength ()."  A November 1951 x-ray of the left upper arm 
indicted no bone involvement. 
 
Military records dated in January 1952 reflect that the Veteran 
was given a profile for the upper extremities.  The accompanying 
STR reflects that upon clinical examination the Veteran had 
"moderate weakness of ulnar supplied muscles, however they all 
show some function (emphasis added)."  There was hypesthesia 
over the ulnar nerve distribution.  It was further noted that it 
had previously been opined that the Veteran would make a 
spontaneous recovery and he had been placed on physiotherapy and 
then given a convalescent Christmas furlough.  It was further 
noted that "[U]pon return from leave, examination revealed 
good function of his ulner (sic) supplied muscles as well 
as good sensation over his ulnar distribution."

The Veteran's report of medical examination for separation 
purposes, dated in October 1952, reflects that upon clinical 
examination, he had "old shrapnel wounds of the left elbow and 
upper arm, well healed scar, but limitations of motion and can 
not do heavy lifting."

A private medical record dated in November 1952 reflects that the 
Veteran reported symptoms of numbness of the 3rd and 4th fingers 
of the left hand when anything tight is applied to the upper arm.  
A fluoroscopic examination revealed metallic foreign body in the 
medial aspect of the lower third of the left forearm.  

Based on the above facts, the January 1953 rating decision 
granted service connection for shell fragment wound of the left 
upper arm, Muscle Group V, severe, with ulnar nerve paralysis and 
assigned a 30 percent rating for severe Muscle Group V 
disability, the highest evaluation for rating the minor extremity 
under Diagnostic Code (DC) 5305.  See Schedule for Rating 
Disabilities, 1945 Edition.

The Veteran contends that Muscle Group V affects the flexion of 
the elbow, and he had nerve damage affecting the ulnar nerve.  He 
avers, therefore, that his nerve damage should have been rated 
separately with a compensable evaluation under DC 8516.  

The evidence of record at the time of the January 1953 decision 
indicates that the Veteran's gunshot wound residuals were not 
manifested by paralysis at that time.  Although, there were 
records of a temporary type partial paralysis of the left ulnar 
nerve, the October 1951 STR reflects range of motion of the 
elbow, wrist, and fingers was normal with no paralysis.  The 
Board acknowledges that a November 1951 STR reflects that the 
Veteran had paralysis of ulnar flexion of the hand, and paralysis 
of the terminal phalanx at ring and medial finger.  However, a 
subsequent November 1951 STR reflects that the Veteran had active 
voluntary function of all muscles supplied by the left ulnar 
nerve.  Moreover, the January 1952 STR reflects that all ulnar 
supplied muscles showed some function.  Hence, a compensable 
rating was not warranted under DC 8516 for paralysis of the ulnar 
nerve.  See Schedule for Rating Disabilities, 1945 Edition.

The evidence reflects that RO considered whether the Veteran had 
current manifestations of paralysis, as noted by the disability 
which was captioned as an injury to Muscle Group V with ulnar 
nerve paralysis; however, there was no manifestation of paralysis 
at the time of the rating.  The Board finds that no error in 
application of law existed since no compensable rating was 
applicable for the Veteran under DC 8516.  As a compensable 
rating was not warranted, there is no error in law in combining a 
noncompensable rating with the Veteran's  30 percent rating under 
DC 5305.

The Veteran avers that a September 1953 VA examination which 
reflects that the "only evidence of ulnar nerve damage is slight 
weakness of flexion of 4th and 5th fingers" was "woefully 
inadequate."  Because the report was prepared in September 1953, 
it cannot, by its very nature, have been available to the RO at 
the time of the January 1953 rating decision.  As noted above, 
the evidence at record at the time of the rating decision is the 
determining factor in a CUE claim.  

The Board concludes that there has been no demonstration that the 
January 1953 rating decision contained the kind of error of fact 
or law which would compel a conclusion that the result would have 
been manifestly different but for the alleged error.  In view of 
the foregoing, the Board finds that the January 1953 rating 
decision was reasonably supported by the evidence then of record, 
and the applicable law extant at that time.  Hence, there is no 
basis upon which to find clear and unmistakable error in this 
decision.  The Board finds that the January 1953 rating decision 
is valid and remains final.  38 U.S.C.A. § 7105 (West 2002).  




ORDER

The appeal to establish CUE in a January 1953 rating decision is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


